Bartol, J.,
after stating the facts of the case (ante pp. 148-150,) delivered the opinion of this Court as follows: • '
The third prayer will be considered first. This presents the question of the effect of the words, “for collection,” in the endorsement made by the plaintiff to J. Lee & Co. In our opinion, the legal import and effect of such endorsement, was to notify the defendants, to whom the draft was sent by Lee & Co. for collection, that the plaintiff was owner, and J. Lee & Co. merely agents for collection; and with such notice the defendants would have no right, as against the plaintiff, to detain the pro*155ceeds for the general balance of their accoixnt against J. Leo & Co. This principle was distinctly decided by the Supreme Court in the case of Bank of the Metropolis vs. The New England Bank, 6 Howard, 212. In that case the New England Bank was plaintiff, the Bank of the Metropolis was defendant, while the Commonwealth Bank stood towards them in the same position here occupied by J. Lee & Co. In stating the law in the form of an instruction, proper to be given to the jury, the Court say, page 221: “If upon the whole evidence before them, the jury should find that the Bank of the Metropolis, at the time of the mutual dealings between them, had notice that the Commonwealth Bank had no interest in the bills and notes in question, and that it transmitted them for collection, merely as agent, then the Bank of the Metropolis was not entitled to retain against the New England Bank for the general balance of the account with the Commoiiweath Bank.”
In that oase the notice was a fact to be found by the jury from the proof in the cause; in this case, as we have already said, that notice was conveyed to the defendants by the terms of the plaintiff's endorsement, which brings this case clearly within the principle laid down by the Supreme Court above cited.
By the third prayer the Circuit Court was called on to instruct the jury upon the legal import and effect of the endorsement, which being a part of the written contract between the parties, was to be construed by the Court. The words are not ambiguous or obscure, and therefore no parol evidence was necessary to explain their technical meaning. See Williams vs. Woods et al., 16 Md. Rep., 251.
The law as pronounced by the Supreme Court, we adopt, as governing the case before us; it is alike consistent with reason and justice, and supported by authority, *156if any authority were needed to support the decisions of that learned Court.
(Decided October 21st 1864.)
In our opinion the third prayer correctly stated the law of this case, and ought to have been granted; and this makes it unnecessary to examine particularly the first and second prayers; they fall short of the proposition contained in the third prayer, and state the 'law less favorably for the plaintiff than it had the right to ask. If the endorsement of the plaintiff had been in the ordinary form, general and unrestricted, the question of mutual dealings between the defendants and J. Lee & Co. would have arisen, and the law applicable to such a case is also settled by the decision of the Supreme Court in the case above cited from 6 Howard R., 212. See also the same case, 1 Howard, 234. Wilson & Co. vs. Smith, 3 Howard, 763, and McBride vs. The Farmers Bank, 24 Barbour, (N. Y.) 658.

Judgment reversed, and procedendo ordered.